                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:19CR378

        vs.
                                                                          ORDER
CASSANDRA JIMENEZ,

                        Defendant.


       This matter is before the court on Defendant's MOTION TO EXTEND PRETRIAL
MOTION DEADLINE [18]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 21-day extension. Pretrial Motions shall be filed by
January 27, 2020.


       IT IS ORDERED:
       1.      Defendant's MOTION TO EXTEND PRETRIAL MOTION DEADLINE [18] is
granted. Pretrial motions shall be filed on or before January 27, 2020.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between January 6, 2020, and January 27, 2020, shall
be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).


       Dated this 7th day of January, 2020.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
